Citation Nr: 0910930	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for status post 
subarachnoid hemorrhage with some left hemiplegia.

2.  Entitlement to service connection for status post 
myocardial infarction.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
April 1968.  He was a member of the Pennsylvania National 
Guard from November 1973 to November 1981, with a verified 
period of inactive duty training (INACDUTRA) from September 
20 to 21, 1980.

This matter initially to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. 

In January 2006, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In June 2006, the Board remanded these matters for additional 
development.   After completing the requested actions, the RO 
continued the denial of the claims for service connection on 
appeal (as reflected in an October 2008 supplement SOC 
(SSOC)), and returned these matters to the Board for 
appellate review.

The Board notes that the Disabled American Veterans (DAV) 
previously represented the Veteran in this appeal.  In 
September 2007, the Veteran submitted a duly executed and 
acknowledged VA Form 21-22 that appointed the South Carolina 
Division of Veterans Affairs (SCDVA) as his accredited 
representative. Such appointment revoked the prior 
representation from that date forward.  He has apparently 
moved to South Carolina.

In October 2008, the RO issued a letter to the SCDVA 
notifying them of the recent SSOC and afforded them the 
opportunity to submit a VA Form 646 and/or additional 
argument.  No response was received from the SCDVA; however, 
in November 2008, the DAV submitted additional argument in 
lieu of a VA Form 646, and then upon transfer of the case to 
the Board, DAV submitted a February 2009 post-remand 
appellant's brief.  In light of the above, the Veteran is not 
prejudiced by the Board's proceeding with appellate review. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  The Veteran appears to have experienced early symptoms of 
a cerebrovascular incident, diagnosed as a subarachnoid 
hemorrhage, during INACDUTRA, including travel time.

3.  The evidence does not demonstrate the Veteran had a 
myocardial infarction on active duty, within one year of 
discharge from active service or during INACDUTRA.

 
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the early symptoms of a cerebral vascular accident, 
ultimately resulting in status post subarachnoid hemorrhage 
with some left hemiplegia were incurred during a period of 
INACDUTRA, including travel time.  38 U.S.C.A. §§ 101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2008).

2.  The criteria for service connection for status post 
myocardial infarction are not met.  38 U.S.C.A. §§ 101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2001 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain in reference  to his claims.  The April 2003 RO rating 
decision reflects the initial adjudication of the claims for 
service connection on appeal.  Hence, the April 2001 letter-
which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice 
requirement.   

The Veteran was also furnished with a July 2006 post-rating 
letter that again notified the Veteran of the information and 
evidence needed to substantiate his claims for service 
connection.  This letter also informed him that the RO needed 
any orders or service records related to his weekend drill in 
September 1980, requested the Veteran to submit any evidence 
in his possession that pertained to his claims, and provided 
the Veteran with provided information regarding disability 
ratings and effective dates compliant with Dingess/Hartman.

After issuance of the above letter, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated the claims on appeal in an October 2008 
SSOC.  Hence, the Veteran is not shown to be prejudiced by 
the timing of a fully compliant VCAA notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records from his active military service, VA 
medical records, private medical records, a Social Security 
Administration (SSA) disability benefits decision, and the 
reports of September 2008 VA brain and heart examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the January 2006 Board hearing, as well 
as various written statements provided by the Veteran as well 
as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Initially, the Board notes that it is not contended by the 
Veteran that he had a subarachnoid hemorrhage with left 
hemiplegia and a myocardial infarction during his active 
period of service from May 1966 to April 1968, rather, he 
asserts that these disabilities occurred during a September 
21, 1980 period of INACDUTRA.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war.  38 
U.S.C.A. § 1110 (West 2002).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (2008).

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  The term Armed 
Forces means the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof.  38 U.S.C.A. § 101(10) (West 2002). 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d)(2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes. 38 
C.F.R. § 3.6(c)(1) (2008).

With respect to members of the ARNG, ACDUTRA means full-time 
duty under section 316, 502, 503, 505 of title 32, or the 
prior corresponding provisions of law. 38 U.S.C.A. § 
101(22)(c) (West 2002).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law. 38 C.F.R. 
§ 3.6(d)(4) (2008).  Any individual (1) who, when authorized 
or required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e) (2008). 

In determining whether the Veteran was proceeding directly 
from INACDUTRA, VA shall take into consideration the hour on 
which the individual began to proceed, the hour on which the 
individual was scheduled to arrive for such duty, the method 
of travel performed, the itinerary, the manner in which the 
travel was performed, and the immediate cause of disability.  
Id.

The Board also notes that a person discharged or released 
from a period of active duty shall be deemed to have 
continued on active duty during the period of time 
immediately following the date of such discharge or release 
from such duty determined by the Secretary concerned to have 
been required for him or her to proceed to his or her home by 
the most direct route, and, in all instances, until midnight 
of the date of such discharge or release.  38 U.S.C.A. § 
106(c); 38 C.F.R. § 3.6(b)(7) (2008). 

A.  Status post subarachnoid hemorrhage with left hemiplegia.

The Veteran contends that he incurred a subarachnoid 
hemorrhage (cerebrovascular accident) while returning from 
his INACDUTRA military duties on September 21, 1980.  He 
reports that during the September 21, 1980 weekend drill, he 
developed a really bad headache, which was unrelenting, and 
upon returning home he went upstairs to rest, but instead, 
fell onto the floor.  According to the Veteran and his wife, 
she then took him to the Philadelphia VA medical center 
(VAMC).   The Veteran asserts that he suffered a stroke 
/cerebrovascular accident on September 21, 1980, and that the 
headaches he began to experience while still on INACDUTRA  
were the initial manifestations of his stroke.  

The Board first notes that subsequent to the June 2006 Board 
remand, the RO received a March 2007 letter from the 
Pennsylvania Adjutant General that confirmed the Veteran was 
present for training assemblies on September 20 and 21, 1980.  
Also provided was a copy of the unit record of reserve 
training showing that the Veteran's attended a period of 
INACDUTRA, noted as a scheduled drill, on September 20 and 
21, 1980.  

A Philadelphia VAMC discharge summary, for the period from 
September 21, 1980 to January 31, 1981 confirms that the 
Veteran presented at 8pm on September 21, 2008 with 
complaints of the sudden onset of the worse headache in his 
life, followed by syncope.  The Veteran had recurrence of the 
syncope with noted lethargy.  The Veteran underwent 
arteriography which demonstrated an anterior communicating 
artery aneurysm and a CAT scan demonstrated a subarachnoid 
hemorrhage.  He subsequently developed seizure activity and 
on the eight day of his admission, he developed a dense left 
hemiplegia.  The Veteran was discharged on January 31, 1981 
and the diagnoses included subarachnoid hemorrhage, with left 
hemiparesis and status post anterior communicating artery 
aneurysm clipping.   

A November 1983 SSA disability determination letter concluded 
that the Veteran had been disabled as of September 21, 1980 
by reason of status-post cerebrovascular accident and left 
hemiparesis.  It was noted that the Veteran underwent an 
examination in March 1983 by a specialist in internal 
medicine and nephrology.  In the report, the physician 
indicated that the residuals of the Veteran's 1980 cerebral 
vascular accident included weakness of the left arm and leg 
requiring a cane for mobility and security, intermittent loss 
of memory, as well as blurred vision in his left eye.  In 
addition, the examiner found weakness of the left upper 
extremity, with the proximal musculature more affected than 
the distal.  

At the hearing before the undersigned, appellant indicated 
that he had the headache during the training and on the trip 
home.  Shortly after returning home he reports collapsing and 
being taken by his spouse to the VA Medical Center.

In September 2008, the Veteran underwent a VA brain and 
spinal cord examination.  In the report, the VA examiner 
noted that the Veteran brought with him his own file, which 
appeared to be original medical records from his service time 
relating to a neurosurgical visit and follow-up.  The Veteran 
reported that in 1980, he did not remember the date, he 
returned from service, where he had experienced a headache 
throughout the day, and when he got home, he "fell out".  
He was taken to the VA hospital in Philadelphia where he was 
treated for the next six months.  The VA examiner reported 
that a neurosurgical note provided by the Veteran indicated 
that the Veteran had an anterior communicating artery 
aneurysm which ruptured and which was surgically clipped.  
The noted further indicated that there was significant 
cerebral vasospasm and that the Veteran developed left face, 
arm and leg paralysis.   Physical examination revealed that 
the Veteran had mild to moderate memory deficit.  Cranial 
nerve examination demonstrated a left upper motor neuron 
facial weakness. Motor system demonstrated a left hemiparesis 
involving the arm and leg to a mild degree. Station was 
precarious. Gait was characterized by circumduction of the 
left leg.  Sensory examination demonstrated a decrease in 
monofilament light touch over the entire left side of the 
body.  Tendon reflexes were generally diminished, but 
symmetrical and perhaps slightly more active on the left 
side.  The diagnosis was anterior communicating artery 
aneurysm with subarachnoid hemorrhage in 1980 inducing a left 
face, arm, and leg weakness.  The VA examiner furthered that 
there was residual left face, arm, and leg weakness, and mild 
mental status changed that can be attributed to the anterior 
communicating aneurysm and its effects after inducing 
subarachnoid hemorrhage.  

Considering the totality of the evidence, the Board finds 
that by resolving all reasonable doubt in favor of the 
Veteran, the criteria for service connection for status post 
subarachnoid hemorrhage with left hemiplegia are met.

In this regard, the Board finds that the Veteran had 
"inactive duty training" as contemplated by 38 U.S.C.A. § 
101(23) from September 20 to 21, 1980, which qualifies as 
"active military service" under 38 C.F.R. § 3.6(a) and 38 
U.S.C.A. § 101(24).  Additionally, a review of the medical 
evidence of record indicates that the Veteran suffered a 
cerebrovascular accident, or at the very least the 
manifestations of such for which he sought medical treatment 
before midnight on September 21, 1980, which is within the 
time period allotted for the Veteran to return to his home 
immediately following his release from INACDUTRA.  
Significantly, he has reported the onset of symptoms before 
or during the trip home.  A severe headache is certainly 
something that he is competent to report.  The medical 
evidence later suggests that this was an early symptom of the 
subsequently found hemorrhage.

The remaining question is whether the Veteran has a current 
disability related to the September 21, 1980 subarachnoid 
hemorrhage with left hemiplegia. In this regard, the 
September 2008 VA examiner concluded that the Veteran had 
residual left face, arm, and leg weakness, and mild mental 
status changes as a result of the September 21, 1980 
cerebrovascular accident.  There is no medical evidence to 
the contrary.  Accordingly, by resolving all reasonable doubt 
in the Veteran's, the Board concludes that the evidence is 
sufficient to support granting service connection for status 
post subarachnoid hemorrhage with some left hemiplegia. 38 
U.S.C.A. § 5107(b); 38 CFR § 3.102.

B.  Status post myocardial infarction

In addition to the above, service connection for certain 
chronic disorders, such as cardiovascular disabilities, may 
be established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  However, presumptive periods do not apply to ACDUTRA 
or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, 38 C.F.R. §§ 3.307 and 3.309 may only be 
considered relative to the Veteran's period of active duty 
from May 1966 to and April 1968.

As noted above, while the Veteran has not specifically 
alleged that his status post myocardial infarction became 
manifest during his period of active duty between May 1966 
and April 1968, the Board must still consider this 
possibility when adjudicating his claim.  In this regard, 
service treatment records do not show any evidence of these 
conditions, to include at the time of service separation 
examination in February 1968.  There is also no evidence of 
record that a myocardial infarction became manifest in the 
first post service year so as to warrant presumptive service 
connection.  Instead, the Veteran asserts that he suffered a 
myocardial infarction on September 21, 1980, after returning 
home from ACDUTRA, and that he was diagnosed with a 
myocardial infarction during his hospitalization at the 
Philadelphia VAMC.  However, the Philadelphia VAMC  discharge 
summary is negative for such diagnosis.  At the time the 
Veteran was admitted to the Philadelphia VAMC on September 
21, 1980, he complained of mild high blood pressure for the 
past one and a half years.  Examination revealed that his 
blood pressure was 290/170.  Heart examination revealed 2/5 
blowing systolic murmur at the apex. The VAMC discharge 
summary is negative for findings, diagnosis or any suggestion 
that the Veteran sustained a myocardial infarction on 
September 21, 1980, or at any time during his four month 
hospitalization.

VA outpatient treatment records dated from March 1982 to 
January 1983 reflect treatment for hypertension, but are 
negative for evidence showing that the Veteran was status 
post myocardial infarction, or in fact, ever had a myocardial 
infarction.  

A May 1999 medical record from Chester Avenue Medical Center 
shows the first indication that the Veteran was status post 
myocardial infarction.

In a September 1999 private medical record, M. Milbourne, 
M.D., noted that the Veteran had a long history of 
hypertension and a recent onset of chest pain.  He noted that 
the Veteran had a low risk of underlying coronary artery 
disease and that "the myocardial infarction was probably 
induced secondary to his severe hypertension as well as his 
subsequent stroke".  

In an October 1999 letter, Dr. Milbourne stated that the 
Veteran's myocardial silhouette was quite thickened and the 
most likely diagnoses were shortness of breath, dyspnea, and 
hypertensive cardiomyopathy.  

In an April 2000 letter, Dr. Milbourne, stated that the 
Veteran suffered from severe labile hypertension and is 
status post cerebrovascular accident.

In a March 2008 private medical record, C. W. Jacocks, M.D., 
stated that the Veteran reported a questionable history of 
previous myocardial infarction in 1980.  After a thorough 
examination, his impression was no evidence for any 
significant ischemia or infarction, normal left ventricle 
function, and low probability of significant coronary 
disease.  

A September 2008 VA heart examination report reflects that 
the Veteran asserted he suffered from coronary artery disease 
and had a heart catheterization in 1980 at the Philadelphia 
VAMC after sustaining a myocardial infarction and undergoing 
angioplasty.  The examiner concluded that based on a review 
of the Veteran's claims file, he believed that the Veteran 
suffered from chronic congestive heart failure, hypertensive 
heart disease, and coronary artery disease.  

As indicated above, the law and regulations distinguish 
between diseases and injuries when defining the criteria for 
granting service connection.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. § 3.6 (2008).  Service connection is granted only 
for injuries, including myocardial infarctions, incurred 
during INACDUTRA.

Although the Veteran contends that he sustained a myocardial 
infarction upon his return from ACDUTRA on September 21, 
1980, the competent medical evidence of record does not show 
that the Veteran suffered a myocardial infarction on this 
date.  While some of the medical records associated with the 
claims file note that the Veteran reported having a 
myocardial infarction in September 1980, these statements are 
the Veteran's reported history.  The law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Thus, the Board finds that the Veteran's claim of being 
diagnosed and treated for a myocardial infarction on 
September 21, 1980 is not persuasive given the fact that 
there is no documentary evidence of record to support his 
contentions.  In fact, in March 2008, the Veteran's private 
physician, Dr. Jacocks, specifically found that the Veteran 
reported a questionable history of previous myocardial 
infarction in 1980.  In sum, the Veteran's personal 
statements are insufficient to establish a medical diagnosis 
of a myocardial infarction on September 21, 1980.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).
 
Thus, since there is no evidence showing that the appellant 
sustained a myocardial infarction during active military 
service, within one year of discharge from active service or 
during a period of INACDUTRA, the Board must find that the 
preponderance of the evidence is against entitlement to 
service connection for status post myocardial infarction.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for status post subarachnoid hemorrhage 
with some left hemiplegia is granted.

Service connection for status post myocardial infarction is 
denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


